

114 HR 5725 IH: IRS Data Verification Modernization Act of 2016
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5725IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. McHenry introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require website-based, real-time responses to
			 requests to verify taxpayer income for legitimate business purposes.
	
 1.Short titleThis Act may be cited as the IRS Data Verification Modernization Act of 2016. 2.Disclosure of taxpayer information for third-party income verification (a)In generalSection 6103(c) of the Internal Revenue Code of 1986 is amended—
 (1)by striking The Secretary may and inserting the following:  (1)In generalThe Secretary shall, and
 (2)by adding at the end the following new paragraph:  (2)Disclosure for income verificationWith respect to any program established by the Secretary to disclose returns and return information to an entity engaged in the process of confirming the income of a taxpayer for a legitimate business purpose, or a designee of any such entity, the Secretary shall ensure the following:
 (A)The disclosure process is conducted entirely through fully automated and electronic means accessible through the Internet.
 (B)The disclosure process is able to be completed in as close to real-time as is practicable. (3)Security requirements for recipientsThe recipients authorized to receive returns or return information on behalf of taxpayers shall maintain adequate security to protect the information being disclosed.. 
 (b)Efficient use of agency resourcesIn establishing the program to electronically automate income verification disclosures under section 6103(c)(2) of the Internal Revenue Code of 1986, as added by this section, the Secretary shall, to the extent practicable, make use of resources in operation or in development at the Internal Revenue Service, including databases, application programming interfaces, and other computerized systems, programs, and resources.
 (c)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury shall submit a written report to Congress on any progress made on the implementation of section 6103(c)(2) of the Internal Revenue Code of 1986, as added by this section.
 (d)Effective dateThe amendments made by this section shall apply with respect to disclosures made after the date that is one year after the date of the enactment of this Act.
			